DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2 and 7 are allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose or suggest a wearable device configured to be attached to a display, the display configured to display an image, the wearable device comprising: the display is configured to display a second virtual image indicative of a first warning when the detector does not detect the stopping of the wearer in a predetermined time after detecting the movement of the wearer, as presented in the environment of the remaining limitations of claim 1 (and substantially similar limitations in each of independent claims 2 and 7).  It is noted that the closest prior art, Sendai et al. (US Pub. 2016/0035351), hereinafter Sendai, shows a lens configured to form a virtual image of the image displayed by the display; a first operable member configured to be operated by a wearer; a detector configured to detect a wearer’s state; a communication device configured to receive data and a program from an external device; and a memory configured to store the program, wherein the wearer’s state corresponds to a movement or a stopping of the wearer, a function of the wearable device is modified by rewriting the program by the external device, the wearable device is configured to execute the function based on the program, the display is configured to display a first virtual image indicative of a work when the detector detects the stopping of the wearer after detecting the movement of the wearer.  However, Sendai fails to disclose or suggest a second operable member configured to be operated by the wearer; the first operable member causes a projection angle of the virtual image to change, a display position of the virtual image is adjusted by changing the projection angle using the first operable member so that the virtual image is displayed at a position according to at least one of a shape or a size of a head of the wearer, the program is configured to change a display illuminance or a color tone of the virtual image in accordance with a signal from the second operable member, the display is configured to display a second virtual image indicative of a first warning when the detector does not detect the stopping of the wearer in a predetermined time after detecting the movement of the wearer; and the display illuminance or the color tone of the first virtual image and the display illuminance or the color tone of the second virtual image are changed by the program.
The remaining claims depend from one of the above independent claims, either directly or indirectly, and are accordingly allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613